Case 1:19-cv-01292-STV Document 1-2 Filed 05/03/19 USDC Colorado Page 1 of 5




                         Exhibit B
                       Case 1:19-cv-01292-STV Document 1-2 Filed 05/03/19 USDC Colorado Page 2 of 5


                                  Claim Chart for The Zerocoin Electric Coin Company, LLC
                                                  U.S. Patent No. 7,412,422

Zerocoin Electric Coin Company’s Infringing Zcash Banking.

          CLAIM LANGUAGE                                                              Evidence

                                             Zerocoin Electric Coin Company (“Zerocoin”) performs the steps in the preamble of claim 1:
                                             “facilitating access to a service on a communication network using a virtual entity.”
                                             For example, Zerocoin’s Zcash Banking allows for on-line payment using a virtual entity.
                                             See, e.g., https://z.cash/




   1. A method of facilitating access to a
      service on a communication network
      using a virtual entity, the method
      comprising:




                                                                     Page 1 of 4
                          Case 1:19-cv-01292-STV Document 1-2 Filed 05/03/19 USDC Colorado Page 3 of 5


                                       Claim Chart for The Zerocoin Electric Coin Company, LLC
                                                       U.S. Patent No. 7,412,422

                                                 Zerocoin performs the steps of claim 1a: “establishing for a real entity a user account including
                                                 billing data of said real entity.”
                                                 For example, Zerocoin’s Zcash Banking establishes customers as real entities.
1a. establishing for a real entity a user        See, e.g., https://z.cash/technology/
account including billing data of said real
entity;




                                                 Zerocoin performs the steps of claim 1b: “storing virtual identification data defining the virtual
                                                 entity in a memory accessible via one or more sites of the communication network.”
                                                 For example, Zerocoin’s Zcash Banking has Zcash shielded accounts that store virtual
                                                 identification but not transactions, addresses, the transaction amount or the contents of the
1b. storing virtual identification data          encrypted memo field.
defining the virtual entity in a memory
accessible via one or more sites of the          See, e.g., https://z.cash/technology/
communication network;




                                                 Zerocoin performs the steps of claim 1c: “assigning to said virtual entity a virtual transaction
1c. assigning to said virtual entity a virtual   account associated with said virtual identification data.”
transaction account associated with said
virtual identification data;                     For example, the transaction account of the customer is assigned a virtual transaction account
                                                 through Zcash.

                                                                       Page 2 of 4
                          Case 1:19-cv-01292-STV Document 1-2 Filed 05/03/19 USDC Colorado Page 4 of 5


                                       Claim Chart for The Zerocoin Electric Coin Company, LLC
                                                       U.S. Patent No. 7,412,422

                                                  See, e.g., https://z.cash/technology/




                                                  Zerocoin performs the steps of claim 1d: “allowing said real entity access to control said
                                                  virtual entity using at least one of said sites.”
                                                  For example, the customer controls the virtual entity through an online portal.
1d. allowing said real entity access to           See, e.g., https://z.cash/technology/
control said virtual entity using at least one
of said sites; and




                                                  Zerocoin performs the steps of claim 1e: “facilitating authorization of a transaction of
1e. facilitating authorization of a transaction   monetary value with one or more other entities on said communication network using said
of monetary value with one or more other          virtual transaction account without revealing said billing data of the real entity, wherein said
entities on said communication network            virtual identification data does not identify the real entity to said one or more other entities
using said virtual transaction account            over said communication network.”
without revealing said billing data of the real
entity, wherein said virtual identification       For example, online payments are made without providing personal or financial information
data does not identify the real entity to said    through ZCash
one or more other entities over said              See, e.g., https://z.cash/technology/
communication network.


                                                                        Page 3 of 4
Case 1:19-cv-01292-STV Document 1-2 Filed 05/03/19 USDC Colorado Page 5 of 5


         Claim Chart for The Zerocoin Electric Coin Company, LLC
                         U.S. Patent No. 7,412,422




                                 Page 4 of 4
